Title: Orders, 29–30 July 1756
From: Washington, George
To: 



[Winchester, 29, 30 July 1756]

   Orders—
The Quarter-master is to receive from the Militia of King-George and Caroline Counties, the arms, Stores, &c. which they have; to give them a receipt for them; and to make a return to Colonel Washington of what he receives. A court martial to sit immediately for trial of David McJennet for striking Sergeant Matthews.
 

Tunbridge.
Winchester: Friday, July 30th 1756.

Colonel Washington takes this method to inform the inhabitants of this town, that the Militia will be discharged in a short time, and consequently the completing of the Fort be much retarded: He therefore hopes, and desires every family in town, will send a man to work upon it—and that every young Fellow, without the charge of a family, will readily give his assistance towards it.
As this public work is intended for the general good of the Country, it is hoped no other arguments need to be used to induce the towns people to contribute their assistance, than the singular advantages which must inevitably arise to this place in particular, both now and hereafter.

The Adjutant must acquaint the Inhabitants of the above orders, and use his endeavours to enforce them.
